Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 7



                        UN ITED STA TE S D ISTR ICT C O U R T
                        SO U TH ER N D ISTR ICT O F FLO R IDA
                                    ,
                               No.1 m' 9ï5ï-Ruï
 UN ITED STATE S O F A M ER ICA

 VS.

 YO RG A N A R NA LD O R AM O S TER AN ,

       D efendant.



                               CR IM IN A L C O V ER SH EET


       1.    This m atter did notoriginate from a m atter pending in the CentralRegion of the
       United StatesAttorney'sOfticepriortoAugust9,2013(Mag.JudgeAliciaValle).
       2.    This m atterdid notoriginate from a m atlerpending in the N orthern Region ofthe
       United StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard).
                                         R espectfully subm itted,

                                          AR IA N A FA JAR D O OR SH AN
                                          UN ITED STA TES A TTO RN EY



                                          JO A T AN E.K OBRIN SK I
                                          C urtID N o.A 5501893
                                          99 N .E.4th Street
                                          M iam i,Florida 33132-2111
                                         TEL (305)961-9074
                                         FAX (305)530-7976
                                         jonathan.kobrinski@ usdoj.gov
 Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 7


 AO9!(Rtv.!!/l!) CçiminalComplsint

                                    UNITED STATESD ISTM CT COURT
                                                           forthe          '
                                                 Southem DistrictofFlorida
                   llnited Statesofztnzerica                     )
                               V.                            '
                                                                 '
                YorganArnaldoRamosTeran,                     )
                                                             )
                                                                 )   casexo.
                                                                               ): '*:t
                                                                                     zï-kol
                                                             )
                                                             )
                         Dô ndantls)

                                               CRIM INA L CO M PLAINT
         .   1,thecomplainantinthiscase,statethatthefollowing istrueto thebestofmy knowledgeandbelief.
Onoraboutthedatets)of                   January29,2020         . inthecountyof           Mlaml-Dade       inthe
   Soumem      Districtof                 Flori
                                              da          ,thedefendantts)violated:
        CodeSection                                                  OA azeDescri  ption
49U.S.C.j46307                             ViolatingNationalDefenseAirspace




             Thiscriminalcomplaintisbased onthesefacts:
SEE AU ACHED AFFIDAVIT.




         V Continuedontheattachedsheet.

                                                                                 Complalnant'    Jlllre
                                                                          SpecialAgentScottJ.McDonough.FBI
                                                                                  Printednameand/f/le

Swom to beforemeand signed inmy presence.

D ate:            01/31/2020
                                                                                   Judze'
                                                                                        .
                                                                                        vsignature

Cityandstate:                        Miami,Florida                     Hon.Lisette M.Reld,U.S.MagistmteJudge
                                                                                  Printednameandtitle
1
i                                                                                                                i
                                                                                                                 :
l   Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 7                              j
                                                                                                                 1
    -                                                                                                            1
                                                                                                                 j
                                                 A FFIDA VIT

               1,ScottJ.McDonough,beingdulysworn,deposeandstatesasfollows:
                             INTR O D U C TIO N A N D A G ENT BA C K G R O U ND

               1.      1am a SpecialAgentwith theFederalBureau ofInvestigation (ûTB1''),having               I
        been so em ployed since January 2001. A s a SpecialA gent,m y duties include the investigation of

        violationsofthe United StatesCode. Iam currently assigned to the FBIM iam iField Office, w here

        Iam thehazardousevidenceresponseteam leaderaswellasthecounter-uAs (unmannedaircrah
        system)tenm leader.Iam familiarwiththelawsconcerningandtheoperationofunmannedaerial                      C
                                                                                                                 t
        system s. 1 am also an FA A certificated com m ercial pilot for single-engine airplanes and              l
        helicopters,and aholderofan FAA RemotePilotCertificate     .
                                                                                                            l
                                                                                                            y
                                                                                                            (
                                                                                                            l
                                                                                                                 i
                                                                                                                 .

              2*      lmake this aftidavitin supportofan arrestwarrantfor Yorgan Arnaldo Ram os              C
                                                                                                             )
                                                                                                             .


                                                                                                             ..
        Teran(SCRAM OS TERAN'I.                                                                              )
              3.      Based on the facts setforth in this affidavit, lsubmitthere is probable cause to       1
                                                                                                             y
                                                                                                             l
    believe thatR AM O S TERAN violated Title 49,U nited StatesCode,Section 46307 by knowingly               l
                                                                                                             k

    and w illfully violating nationaldefenseairspace, thatis,flyinganunmannedaircraftsystem (UAS)            t
                                                                                                             y
                                                                                                             )
                                                                                                             '
                                                                                                             .


    within atemporaryflightrestriction(TFR)zone.
                                                                                                            j:t
                                                                                                              E
                                                                                                              )
              4.     The inform ation contained in this aftidavitis based upon m y personalknow ledge,       '
                                                                                                             (
                                                                                                             q
                                                                                                             )
                                                                                                             '
                                                                                                             .
                                                                                                                 .



    aswellasknowledge,inform ation and docum entation that1obtained from otherlaw enforcem ent               t
                                                                                                             l
                                                                                                             ;.
    oftk ers and civilian w itnesses w ho have first-hand know ledge of the events described herein         t
                                                                                                            t
                                                                                                        .


    B ecause thisaftidavitissubm itted forthelim itedpurposeofestablishing probablecause                    t
                                                                                               ,   itdoes   )
                                                                                                            )
    notcontain allof the inform ation know n to m e concerning this investigation, but contains only        t
                                                                                                            è
    factsnecessaryto establish probablecausefortheinstantrequest.                                           )'
                                                                                                            l
                                                                                                            J


                                                                                                            è
                                                                                                            r.



                                                                                                            i)
                                                                                                            è
                                                                                                            l
                                                                                                            )
Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 7



                                          DE FIN ITIO N S

                Title14CûAeronauticsandSpace'),CodeofFederalRegulations,Section 1.1
 definesthe follow ing term s used in this affidavit:

          a.    lçA ircraft''m eans a device thatisused or intended to be used fortlightin the air.

          b.    Cûu nm anned aircraft''m eansan aircraftoperated w ithoutthe possibility of direct

 hum an intervention from w ithin oron the aircrafl.

          C.    Cçsm allunm anned aircraff'm eansan unm anned aircraftw eighing lessthan 55

 pounds on takeoff,including everything thatison board orotherw ise attached to the aircraft.

          d.    ttsmallunmannedaircraftsystem''(smallUAS)meansasmallunmalmed aircraft
 and itsassociatedelements(includingcommunicationlinksandthecomponentsthatcontrolthe
 smallunmalmedaircraft)thatarerequiredforthesafeandefficientoperation ofthesmall
 tm m alm ed aircraftin the nationalairspace system .

                          BA CK G R O U ND A N D A PPLICA BLE LA W

                TheFederalAviationAdministration(FAA)isanagency withintheUnited States
 D epartm entofTransportation responsible forthe controland use ofnavigable airspace w ithin the

 United States. The FAA created the NationalAirspace System (NAS)to protectpersonsand
 property on the grotm d,and to establish a safe and efficient airspace for civil,com m ercial,and

 m ilitary aviation.ln the FA A M odenzization and Reform A ctof2012,the FAA w as charged with

 safelyintegratingunmanned aircraftsystems(UAS),commonly referredto asdtdrones,''intothe
 N A S.

          7.    TheFAA offersaRemotePilotCertiticateprogram (Part107),which isdesigned
 to establish an individual's understanding of the regulations, operating requirem ents, and

 procedures for safely tlying drones. To obtain the Rem ote Pilot Certificate,the individualm ust
Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 7



 passan aeronauticalknowledge testthatcovers, am ong othertopics,airspace classitication and

 operating requirements,and flightrestrictionsaffecting smallunm anned aircraftoperation.

        8.      Title49 (çs-l-ransportation''),United StatesCode, Section40l03(b)(3)requiresthe
 Adm inistratoroftheFAA , in consultation with the Secretary ofDefense, to establish areasin the

 airspace the Administrator decides are necessary in the interest of national defense; and by

 regulation ororder,restrictorprohibitflightofcivilaircraftthattheAdm inistratorcannotidentify
                                                                                                  ,

 locate,and controlwith availablefacilitiesin thoseareas. A temporaryflightrestriction(TFR)is

 aregulation thattemporarily restrictscertain aircraftfrom operating within adefined area in order

 to protectpersons orproperty in the airor on the ground.

               Pursuantto j 40103(b)(3),on January 22,2020,the FAA issued a TFR that
 prohibited allunmannedaircraftfrom operatingwithin adefined geographicalzonewithin M iam i

 Beach withoutpriorapprovalfrom theFAA .I Pursuantto j40103(b)(3),theFAA classifiedthe

airspacewithinthisTFR asltNationalDefenseAirspace''inNOTAM (writtennotification)0/6428          .



        10.    Title 49,U nited States Code, Section 46307 prohibitsaperson from knowingly or

w illfully violating 49 U .S.C.j 40103(b)(3),oraregulation prescribed ororderissued underj

40103(b)(3).
                      FAC TS ESTABL ISH IN G PR O BA BLE C A USE

       11.     O n or about January 29, 2020, at approxim ately 8:20 p.m .,a sm all U A S w as

observed flying in the vicinity of O cean D rive and 8th Street, in M iamiBeach,Florida,an area




1 This TFR , and other TFR's, w ere issued as part of a com prehensive security com plem ent
desijned toprotectand securetheeventsleadingup to and including SuperBowl54. This
partlcularTFR extended from approxim ately 5th Streeton itssouthern borderto the Julia Tuttle
Causeway on thenorthern border, w ith Biscayne Bay on the w estern borderand the Atlantic Ocean
on theeasternborder. TheTFR wasin effecton January 29, 2020 from 2 p.m .until11 p.m .
Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 7



 within theboundariesoftheTFR.Asa result,law enforcem entsearched forand located thepilot

 oftheUAS.Thisindividualwasidentified asRAM OS TERAN .

        12.    R AM O S TER AN wasinterview ed by law enforeem entand FA A safety insped ors.

 R AM O S TER AN adm itted he piloted the sm all UA S thatw as observed violating the TFR. H e

 furtheradm itted heheld a RemotePilotCertificate and showed itto the interviewers. RAM OS

 TERAN adm itted thathe w as aware ofthe TFR,which prohibited drone flights. ln order to fly

 hisUA S in the TFR,RA M O S TER AN stated thathe had to selectw ithin itscom m ercialsoftw are

 that he had authorization to fly in the TFR ,even though he did not have such authorization.

 RAM O S TER AN claim ed that he believed he had the authority to fly because he w as able to

 unlock his UA S,butadm itted thathe did notseek orreceive authority or approvalfrom the FA A

 to tly within the TFR. 1furthersubm itthatthissupposed beliefisinconsistentwith thetraining

 associated with theRemotePilotCertificateprogram .

               R AM O S TER AN used hiscellulartelephone to show the interview ers a video that

 he captured using the UA S. Based on the video,itis clearthatRAM O S TER AN tlew the U A S in

 the TFR,w ith a flightpath thattook the U A S directly over crow ds ofpeople w ho w ere gathered

 at an event associated w ith Super B ow l 54, and that the flight last several m inutes spanning

 m ultiple blocksw ithin the TFR.




                             Ithisspaceisintentionally leftblankl
Case 1:20-cr-20090-RNS Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 7




                                        C O N CLU SIO N
        14.    Based on the foregoing facts, 1respectfully subm itthereisprobable causeto believe

 RAM OS TERAN has violated Title 49, United States Code, Section 46307 by know ingly and

 willfully violatingnationaldefenseairspace.



                                                          ScottJ. cD onough, S dalAgent
                                                          FederalBureau oflnvestigation
 Subscribed and sw orn before
 meonJanuary 31 ,2020


 H ON OR ABLE LIS TTE M . R EID
 United StatesM agistrateJudge
